DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1,4-7 and 10-11.
Claim 1 recites “ a battery module comprising at least one battery cell having a battery ell housing, in which electrochemical components of the at least one battery cell are accommodated, and a battery module housing, in which the at least one battery cell is accommodated, wherein a coolant fluid receptacle  is formed between the battery module housing and the battery cell housing of the at least one battery cell , wherein the coolant fluid receptacle  is configured to accommodate a throughflow of coolant fluid , so as to provide a direct and thermal contact between the coolant fluid  and the battery cell housing , wherein the battery cell housing further comprises a gas venting opening, which is configured to discharge gas from the interior of the battery cell housing directly to a surrounding environment and which is arranged on one lateral surface of the battery cell housing, wherein the gas venting opening of the battery cell housing is isolated from the coolant fluid receptacle in a fluid - tight manner , wherein a portion of the coolant fluid receptacle is formed between the battery module housing and the one lateral surface and surrounds the gas vent opening, wherein the battery module further comprises a sealing element arranged between the battery cell  housing and the battery module housing, and wherein the sealing element peripherally encloses the gas venting opening and is arranged between the coolant fluid receptacle and the gas venting opening”. 
The closest prior art of record is Enomoto et al. (US 20150188203)
 Enomoto discloses battery cells provided in an outer case, and a battery storing chamber for storing the battery cells, and further discloses a liquid coolant formed between a bottom wall of the body case and the ceiling wall of the upper case and a pressure release valve which functions as a gas exhaust mechanism is formed at a central part of the cover member. Enomoto further discloses an adhesive- sealing element in the chamber adhered to an opening, which effects airtight sealing between the battery storing chamber. However, Enomoto does not disclose a portion of the coolant fluid receptacle surrounds the gas venting opening and where the sealing element is arranged between the battery cell housing and the battery module housing. Further the prior art does not teach or suggest modification where the sealing element peripherally encloses the gas venting opening and is arranged between the coolant fluid receptacle and the gas vent opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722